PER CURIAM.
The Church of Scientology of - California appeals from a final order denying it tax exempt status. Appellant raises several points in its brief; however, only one argument has merit.
*503The trial court, after holding that appellant was not entitled to tax exempt status, assessed interest on the overdue property taxes from March 31, 1976. The court was in error inasmuch as the taxes applied to the year 1976 and did not become overdue until April 1, 1977. Section 197.-056, Florida Statutes (1977). No interest should be charged until April 1, 1977.
In all other respects, the final judgment of the trial court is affirmed.
Affirmed in part, reversed in part.
HOBSON, Acting C. J., and BOARD-MAN and DANAHY, JJ., concur.